Citation Nr: 1140969	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  06-34 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2, to include as a result of exposure to herbicides in the Republic of Vietnam.  

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.  

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to diabetes mellitus.  

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus.  

5.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.  

6.  Entitlement to service connection for a skin condition, to include as a result of exposure to herbicides in the Republic of Vietnam.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel 


INTRODUCTION

The Veteran had active service in the United States Air Force from February 1968 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The appeal has been before the Board on a previous occasion, and was remanded in October 2009 for further evidentiary development.  The actions required by this remand have been satisfied, and a May 2011 rating decision granted service connection for tinnitus and bilateral hearing loss (the issues are thus no longer on appeal).  

In a medical statement dated in September 2011, the issue of the Veteran's entitlement to service connection for posttraumatic stress disorder was raised.  That matter, which is not inextricably intertwined with the issues on appeal, is referred to the agency of original jurisdiction for appropriate action.  

The issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, for a skin condition, and for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of non-insulin dependent type 2 diabetes mellitus; erectile dysfunction has been medically determined to be a residual consequence of this condition.  

2.  The evidence is in relative equipoise regarding the Veteran's alleged service in Vietnam; based on lay statements provided by the Veteran's family, former service colleague, and friends, and based upon service department biographies which reflect positively on the Veteran's assertions, it is at least as likely as not that the Veteran visited Vietnam for a short period between June and July 1970.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for type 2 diabetes mellitus is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.307, 3.309 (2011).

2.  Entitlement to service connection for erectile dysfunction is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2011).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

As discussed in more detail below, sufficient evidence is of record to grant the claims for entitlement to service connection for diabetes and erectile dysfunction.   Therefore, no further development is needed with respect to these issues on appeal.

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2011).

Additionally, if a Veteran served in the Republic of Vietnam during the Vietnam era, he or she shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service:...Type 2 Diabetes.  38 C.F.R. § 3.309(e).

Analysis-Diabetes and Erectile Dysfunction

The Veteran in this case has diabetes mellitus, type 2, and erectile dysfunction (ED) which has been medically declared as an associated manifestation of diabetes.  He alleges that his diabetes should be service-connected based on presumed exposure to herbicides.  The Veteran does not allege that either diabetes or ED had causal origins directly in service; however, he asserts that he served in Vietnam, and that accordingly, diabetes should be presumptively service-connected.  See 38 C.F.R. §§ 3.307, 3.309.  As there is no doubt that ED is a consequence of diabetes (a February 2006 private physician's statement has established this), the resolution of these issues rests solely on whether the Veteran was exposed to Agent Orange, including by whether he ever set foot in the territorial boundaries of the Republic of Vietnam.  

The service personnel records do not contain an award of the Vietnam Service Medal, and there are no other decorations which would serve to show that the Veteran ever set foot in Vietnam.  The Veteran did serve as a communications specialist at Osan AB, Republic of South Korea, and thus was a part of Pacific Air Forces (PACAF) during his active service.  Essentially, the Veteran contends that he had a very short temporary duty (TDY) assignment to Vietnam between June 15, 1970 and July 3, 1970.  He states that he traveled to Tan Son Nhut AB in Saigon, Republic of Vietnam, to work with members of 7th Air Force's communications team assigned to that facility.  The Veteran states that he was with a civilian GS-13 supervisor by the name of "[redacted]" [redacted], and that he and Mr. [redacted] attended a change of command party for a general officer taking over command of 7th Air Force.  The Veteran then states that he returned to Korea very shortly after the party.  

The Board has attempted to verify the Veteran's story through the service department and other Department of Defense agencies.  Communication with the Defense Finance and Accounting Service (DFAS) resulted in a determination that there were no records available for the Veteran, and the Air Force Historical Research Agency, in an electronic mail message sent to the RO in August 2010, stated that the unit history did not show that the 2146 Communications Group participated in TDY to Vietnam (there was a recording of a TDY to Japan).  

The Veteran, however, has supplied numerous lay statements both from friends and family members, as well as a fellow former serviceman, who knew the Veteran at the time of his active duty.  The Veteran's brother recounted how he was living at home at the time of the Veteran's service, and how the Veteran sent a letter to his mother reflecting a visit to Vietnam.  The Veteran's brother recalls that this upset his mother, and that he asked the Veteran to not write about the visit again.  A fellow service-member, R.W., wrote that he was a Staff Sergeant in the USAF at Osan AB and that he remembered "[redacted]" [redacted] working with the Veteran's unit in Korea.  Additionally, the Veteran's aunt and family friend recalled how the Veteran wrote home about a several-day trip to Vietnam in 1970.  

The Veteran stated, with the filing of his claim, that he was in Vietnam in June/July 1970, and that this was during the change of command of either Major General [redacted] or Major General [redacted].  Following his identification of this, the Veteran supplied the Air Force biography for General [redacted] from the United States Air Force website, as well as an internet copy of the Air Force News from July 1970.  These documents refect that General [redacted] was placed in a command responsibility in 7th Air Force in the time period the Veteran alleges he had a visit to Vietnam.  It is noted that 7th Air Force was the Numbered Air Force (NAF) with responsibilities for air operations in Vietnam, and that the unit was headquartered at Tan Son Nhut AB in Saigon in June/July 1970.  

The Board can conclude that there is probative evidence both for and against the claim regarding his presence in Vietnam; that is, the evidence is in relative equipoise regarding the Veteran's alleged visit to Vietnam in June/July 1970.  The service department cannot confirm that the Veteran's unit had a TDY to Vietnam; however, the Veteran has never alleged that his unit deployed as a group.  Rather, the Veteran states that he accompanied his civilian supervisor in an individual capacity, and that the purpose of the trip was mostly celebratory.  The written testimony of the Veteran's family and friends, who knew him at the time of service, is very probative in establishing that the Veteran did have a short trip to Vietnam.  The Veteran's fellow serviceman also reports that Mr. Davis did serve with the Veteran's unit, and this strongly enhances the credibility of all testimony given.  Also, it is evident that a change of command did occur in June 1970 at Tan Son Nhut Air Base, and the consistency of the Veteran's reports, as well as the supporting evidence, make the Board able to conclude that it is at least as likely as not that there was a visitation to Vietnam in June/July 1970 for a short period.  38 C.F.R. § 3.102.  Accordingly, the Veteran will be entitled to a presumption of exposure to herbicides while in the Republic of Vietnam.  As type 2 diabetes is a disease subject to presumptive service connection as based on such an exposure, service connection will be granted.  See 38 C.F.R. §§ 3.307, 3.309.  

Since the Board has herein conceded exposure to Agent Orange for the reasons described above, there is no need to address the Veteran's recent alternative allegations that he was exposed to herbicides based on his duties that he reported as requiring him to travel to the demilitarized zone (DMZ) to service equipment at Camps Casey, Red Cloud, Custer and Gary Owen from December 1969 to December 1970.  The United States Department of Defense (DoD) has confirmed that Agent Orange was used along the DMZ in Korea from April 1968 through July 1969.  See M21-MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10, Subsection (l). 

With regard to the Veteran's ED, the Board notes that the record contains a private physician's note, dated in February 2006, which states that the Veteran's ED is a "residual of diabetes."  There is nothing to contradict this in the evidentiary record, and the Board has no reason to doubt that ED exists in the Veteran as a consequence of diabetes mellitus (which, in this decision, has become a service-connected condition).  Accordingly, the Veteran's ED will be service-connected on a secondary basis.  See 38 C.F.R. § 3.310.  


ORDER

Entitlement to service connection for diabetes mellitus, type 2, as a result of exposure to herbicides in the Republic of Vietnam, is granted.  

Entitlement to service connection for erectile dysfunction, as secondary to diabetes mellitus, is granted.  


REMAND

The Veteran has been diagnosed with hypertension and bilateral upper and lower extremity peripheral neuropathy.  Additionally, the Veteran complains of experiencing a skin rash on the back of his neck that has been present since his discharge from service.  He states that many years ago he was prescribed a topical treatment for the rash; however, in recent years, he has just purchased an over-the-counter ointment to mitigate his symptoms.  

As noted, the Veteran has diagnoses of both peripheral neuropathy and hypertension, with VA and private medical records confirming that these conditions are present.  The Veteran has not, as of yet, been afforded VA examinations addressing a potential linkage between these conditions and his now service-connected diabetes under 38 C.F.R. § 3.310 (the Board notes that the presumption of service connection for peripheral neuropathy only extends to acute and subacute manifestations of the disease as opposed to a chronic condition).  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board directs that a neurological and cardiovascular examination take place, and that the appropriate examiner be asked if it is at least as likely as not that service-connected diabetes caused or aggravated hypertension and peripheral neuropathy in all extremities beyond the natural course of the disease process.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claimed skin condition, the Veteran reports that he first noticed abnormalities on his neck shortly after his discharge from service.  At his Travel Board hearing before the undersigned, the Veteran stated that he sought out a dermatologist shortly after separation, and that he was prescribed creams.  The Veteran does not recall the name of his treating dermatologist, nor does he allege to have had any further treatment for the condition.  Private medical records from recent years note the Veteran as having a rash on his upper chest, and the Veteran complained to his physician that the discoloration had been present since his separation from service.  The service treatment records do not reveal any consultation or treatment for a skin disorder, and the recent private medical records do not contain a diagnosis save for categorizing the discoloration as a rash.  

Veterans are competent to report on that which comes to them through their senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).    The Veteran's reports of noticing a rash and seeking treatment shortly after discharge are credibile, as are the assessments of a current rash noted by the Veteran's physician.  As this is the case, the Veteran should be scheduled for a comprehensive VA dermatology examination to determine if it is at least as likely as not that any current skin disorder had causal origins in service, to include as a result of presumed exposure to herbicides in the Republic of Vietnam.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011) are fully satisfied.  The Veteran should be provided proper notice regarding a secondary service connection claim.  

All outstanding VA treatment records should be associated with the claims file.  

2.  Schedule the Veteran for a VA neurology examination to determine if chronic peripheral neuropathy in the upper and lower extremities was at least as not likely (50 percent probability or greater) caused or aggravated beyond the natural course of the disease process by service-connected diabetes mellitus.  

Aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond the natural progress of the disorder, versus a temporary flare-up of symptoms. 

The claims folder must be available to the examiner for review.  A detailed rationale should accompany all conclusions reached in the narrative of the examination report.  

3.  Schedule the Veteran for a VA cardiovascular examination to determine if hypertension was at least as not likely (50 percent probability or greater) caused or aggravated beyond the natural course of the disease process by service-connected diabetes mellitus.  

Aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond the natural progress of the disorder, versus a temporary flare-up of symptoms. 

The claims folder must be available to the examiner for review.  A detailed rationale should accompany all conclusions reached in the narrative of the examination report.  

4.  Schedule the Veteran for a comprehensive VA dermatology examination to determine if a current skin disorder, manifested by a rash on the neck and upper chest, was at least as likely as not (50 percent probability or greater) caused by any incident or event of active service, to include presumed exposure to herbicides.  The examiner should indicate a specific diagnosis, if applicable, including whether chloracne has been shown at any time.  

The claims folder must be available to the examiner for review.  A detailed rationale should accompany all conclusions reached in the narrative of the examination report.  

5.  Ensure that the examination reports fully respond to all of the questions asked.   After taking any further development deemed appropriate, readjudicate the issues on appeal.  If a benefit is not granted, provide the appellant a supplemental statement of the case and afford him an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


